Citation Nr: 1122112	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-38 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected psoriasis and/or asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1979 to December 1983, and from September 1984 to April 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran presented testimony at the Board before the undersigned in August 2010.  A transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses the need for additional development.  The Veteran is seeking service connection for a psychiatric disorder, which she contends arises from her service-connected asthma or psoriasis.  The record reflects that she has been variously diagnosed as having major depressive disorder, bipolar disorder, and paranoid personality.  Service treatment records indicate that the Veteran was hospitalized in September 1989, when she reported homicidal thoughts about her military supervisors who were preparing to discharge her due to her respiratory disability.  At that time, situational adjustment disorder was diagnosed, and the treating physician noted that there could be a psychosomatic component to her lung disability.  The Veteran has asserted that her psychiatric disorder is secondary to her service-connected asthma and/or psoriasis disabilities. 

In connection with this appeal, the Veteran was afforded a VA psychiatric examination in August 2006, in which bipolar I disorder and alcohol abuse were diagnosed.  The Veteran reported that she had been angry and depressed in the past year, and the examiner opined that depression did not appear to be linked to any service-connected condition.  However, he did not specifically note whether or not there has been an aggravation of a psychiatric disorder by either the Veteran's service-connected psoriasis or asthma.  Therefore, the examination is inadequate.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is required in order to afford the Veteran another examination.  

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from December 2009 to present.

2.  When the above action has been accomplished schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed psychiatric disorder.  The claims file must be made available to the examiner for review in connection with the examination.  Based on the examination and review of the record, the examiner must answer the following:

a. For any diagnosed psychiatric disorder, is it at least as likely as not (50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service?  

b. If the answer to (a) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder is caused by the Veteran's service-connected psoriasis and/or asthma?

c. If the answer to (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder is aggravated (permanently worsened) by any of her service-connected disabilities, in particular her asthma and psoriasis disabilities?

A rationale for each opinion should be set forth in the report provided.  

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

